DETAILED ACTION
	This Office Action is a first Office Action on the merits of the application. Claims 6 - 10 are presented for examination. Claims 6 - 10 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note on 101
Based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019), the instant claims fall within the four statutory categories of Patent Subject Matter, and passes Step 1. The claims do not appear to recite mathematical concepts, certain methods of organizing human activity, or a mental process, and passes Step 2A (prong 1). In addition, the dependent claims do not appear to recite limitations that provide 101 issues based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019). Accordingly, the claims are eligible under 35 U.S.C. 101.

Specification Objections
The disclosure is objected to because of the following informalities: Paragraph [0055] recites “150may”, but it is recommended that the phrase recites “150 may”. Appropriate correction is required.

The disclosure is objected to because of the following informalities: Paragraph [0066] recites “chill210”, but it is recommended that the phrase recites “chill 210”. Appropriate correction is required.

The disclosure is objected to because of the following informalities: Paragraph [0080] recites “130may”, but it is recommended that the phrase recites “130 may”. Appropriate correction is required.

The disclosure is objected to because of the following informalities: Paragraph [0088] recites FIGS. 10 and 12A”, but it is recommended that the phrase recites “10A and 12A” to correspond with the labels in the figures. Appropriate correction is required.

The disclosure is objected to because of the following informalities: Paragraph [0089] recites “10 and 12B”, but it is recommended the phrase recites “10B and 12B” to correspond with the labels in the figures. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a database configured to store, an entity input module configured to receive, an entity creation module configured to create, a 3D shape creation module configured to create, and a graphic user interface (GUI) module configured to edit in claim 1, and a simulation module configured to perform in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 - 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “a database configured to store knowledge-based design basic information”, “an entity input module configured to receive a shape-related entity of a casting, a casting system of which is to be designed”, “an entity creation module configured to create an entity for each component of the casting system based on the received shape-related entity and knowledge-based design basic information pre-stored in the database”, “a 3D shape creation module configured to create a 3D graphic shape of the casting system designed based on the received shape-related entity of the casting and the created entity for each component of the casting system”, and “a graphic user interface (GUI) module configured to edit a design of the casting system according to the received edit command on a graphic user interface (GUI) on which a 2D graphic shape corresponding to the created 3D graphic shape is displayed, to dynamically modify the 2D graphic shape to correspond to the editing, and to display the modified 2D graphic shape,” in claim 1, and “a simulation module configured to perform simulation for checking soundness of the designed casting system depending on injection of molten metal according to a user command” in claim 10 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed functions. In particular, the specification only specifies that the entity creation module may be a component for creating an entity”, which does not provide any type of structure, and the remaining language found in the specification does not provide a clear link to a corresponding structure. As would be recognized by those of ordinary skill in the art, the limitations recited can be performed in a number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand the structures perform the claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Dependent claims 7 - 9 are rejected due to inherited claim deficiencies of claim 6.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 - 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions as recited in the claims as pointed out in the rejections under 35 U.S.C. 112 (b) above. The specification does not demonstrate the applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Dependent claims 7 - 9 are rejected due to inherited claim deficiencies of claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (KR 20130024649A) obtained from the IDS, hereinafter “Kim”, in view of Hodbe et al. (“Design and Simulation of LM 25 Sand Casting for Defect Minimization”), hereinafter “Hodbe”, and further in view of Sorate et al. (“Effective Use of Casting Simulation for Improving Bearing Housing Casting’s Yield”), hereinafter “Sorate”.

As per claim 6, Kim discloses:
a design system of a casting system, the design system comprising: a database configured to store knowledge-based design basic information (Kim, page 3, lines 21 - 23 discloses a knowledge database to store information pertaining to designing casting equipment.)

an entity input module configured to receive a shape-related entity of a casting, a casting system of which is to be designed (Kim, paragraph [0032] discloses obtaining information for designing a casting plan, which includes shape, width, and thickness information with regards to the ingate and path.)

an entity creation module configured to create an entity for each component of the casting system based on the received shape-related entity and knowledge-based design basic information pre-stored in the database (Kim, paragraph [0033] discloses information of the elements of a casting machine stored, which includes information of the position, shape, size obtained in par [0032], with the casting plan is designed using information of the elements of the casting plan and a CAD model is generated, according to paragraphs [0036] - [0037].)

a 3D shape creation module configured to create a 3D graphic shape of the casting system designed based on the received shape-related entity of the casting and the created entity for each component of the casting system (Kim, paragraph [0061] discloses creating a CAD model of a casting design system based on a casting plan obtained, shown in FIG. 5 which provides a three-dimensional design of the casting.)

wherein the entity for each component of the casting system includes a first part entity including a pouring path, a path-line, an ingate, a joint, and a branch (Kim, paragraph [0051 - [0053] discloses a path formed using a runner and biscuit neck for molten metal to travel to the inlet, along with gate runner and branching ingate runners used in the flow path of the molten metal, with a path and flow line associated with the runner and biscuit neck that creates the traveling paths.)

Kim does not expressly disclose:
a graphic user interface (GUI) module configured to edit a design of the casting system according to the received edit command on a graphic user interface (GUI) on which a 2D graphic shape corresponding to the created 3D graphic shape is displayed, to dynamically modify the 2D graphic shape to correspond to the editing, and to display the modified 2D graphic shape;
wherein the shape-related entity of the casting includes a size and shape of the casting, a core, and a chill; and
a second part entity including a riser and a vent.

Hodbe however discloses:
a graphic user interface (GUI) module configured to edit a design of the casting system according to the received edit command on a graphic user interface (GUI) on which a 2D graphic shape corresponding to the created 3D graphic shape is displayed, to dynamically modify the 2D graphic shape to correspond to the editing, and to display the modified 2D graphic shape (Hodbe, page 4493, lines 1 -10 discloses changes made to mould with regards to casting, page 4493, lines 24 - 27 discloses 2D and 3D cooling simulation visualizations provided in FIGS. 3e-h.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the knowledge database for designing a casting system teaching of Kim with the 2D and 3D representations of casting design as well as changes to the design teaching of Hodbe. The motivation to do so would have been because Hodbe discloses the benefit of a method and simulation for solidification helping in minimizing solidification related problems, as well as being useful for reducing economic loss, time loss, and increase rate of productivity in the casting industry (Hodbe, page 4496, lines 11 - 13).

The combination of Kim and Hodbe does not expressly disclose:
wherein the shape-related entity of the casting includes a size and shape of the casting, a core, and a chill; and
a second part entity including a riser and a vent.

Sorate however discloses:
wherein the shape-related entity of the casting includes a size and shape of the casting, a core, and a chill (Sorate, page 22, right column, lines 1 - 4 discloses feedaids including chills, feeders and parameters with regards to feeder shape, size as well as location, associated with casting simulation results.)

a second part entity including a riser and vent (Sorate, Abstract, lines 8 - 9 discloses gating system optimized with riser, vent holes, chills and insulating sleeves, and page 23, right column, lines 1 - 2 discloses a 3D model of a part that includes a riser and feeders, with FIGS. 20 and 21 shows examples of a casting with a riser, sleeve and chills.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the knowledge database for designing a casting system teaching of Kim and the 2D and 3D representations of casting design as well as changes to the design teaching of Hodbe with a riser, venting, chills, feeder shape and size with regards to casters teaching of Sorate. The motivation to do so would have ben because Sorate discloses the benefit of a casting simulation software that can predict the growth of the process before its physically performed, as well as the simulation software providing a reduction in overall cost of developing a method of new casting by minimizing the time as well as labor costs involved (Sorate, page 25, right column, lines 3 - 8).

	Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (KR 20130024649A) obtained from the IDS, hereinafter “Kim”, in view of Hodbe et al. (“Design and Simulation of LM 25 Sand Casting for Defect Minimization”), in view of Sorate et al. (“Effective Use of Casting Simulation for Improving Bearing Housing Casting’s Yield”), and further in view of Siva (“An Evaluation of Cylindrical Riser Design with Insulating Material for Aluminum Allow Casting”), hereinafter “Siva”.

	As per claim 7, the combination of Kim, Hodbe, and Sorate discloses the system of claim 6.
	The combination of Kim, Hodbe, and Sorate does not expressly disclose:
	wherein an entity for the riser of the second part entity includes a side riser, top riser and riser neck.

	Siva however discloses:
	wherein an entity for the riser of the second part entity includes a side riser, top riser and riser neck (Siva, page 242, right column, lines 2 - 5 discloses the use of neck risers and their dimensions for casting, and page 243, left column, lines 32 - 35 discloses the use of top and side risers.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the knowledge database for designing a casting system teaching of Kim, the 2D and 3D representations of casting design as well as changes to the design teaching of Hodbe, and a riser, venting, chills, feeder shape and size with regards to casters teaching of Sorate with the neck, side and top riser teaching of Siva. The motivation to do so would have been because Siva discloses the benefit of modeling and simulating risers using ANSYS software to visualize temperature distribution in different location of the castings, in which the use of the software helps in the reduction of the experimental work typically provided (Siva, Abstract, lines 3 - 9).

For claim 10: The combination of Kim, Hodbe, Sorate, and Siva discloses claim 10: The design system of claim 6, further comprising: 
a simulation module configured to perform simulation for checking soundness of the designed casting system depending on injection of molten metal according to a user command (Siva, page 245, left column, lines 14 - 21 discloses a simulation of a casting and mould assembly prepared which will use molten metal, and page 246, right column, lines 1 - 13 provides the optimal parameters used for the metal being fed to the casting. FIGS. 4 - 11 shows steps of the simulation performed.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the knowledge database for designing a casting system teaching of Kim, the 2D and 3D representations of casting design as well as changes to the design teaching of Hodbe, and a riser, venting, chills, feeder shape and size with regards to casters teaching of Sorate with the neck, side and top riser teaching of Siva and the additional teaching of molten metal fed in a casting simulation performed to determine the optimal parameters, also found in Siva. The motivation to do so would have been because Siva discloses the benefit of modeling and simulating risers using ANSYS software to visualize temperature distribution in different location of the castings, in which the use of the software helps in the reduction of the experimental work typically provided (Siva, Abstract, lines 3 - 9).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (KR 20130024649A) obtained from the IDS, hereinafter “Kim”, in view of Hodbe et al. (“Design and Simulation of LM 25 Sand Casting for Defect Minimization”), in view of Sorate et al. (“Effective Use of Casting Simulation for Improving Bearing Housing Casting’s Yield”), and further in view of Ravi (“Computer-Aided Casting Design - Past, Present and Future”), hereinafter “Ravi”.

	As per claim 8, the combination of Kim, Hodbe, and Sorate discloses the system of claim 6.
	The combination of Kim, Hodbe, and Sorate does not expressly disclose:
wherein the entity creation module determines a position of the riser based on a thickness of the casting and applies the determined position of the riser to an entity of the riser.

Ravi however discloses:
wherein the entity creation module determines a position of the riser based on a thickness of the casting and applies the determined position of the riser to an entity of the riser (Ravi, page 3, lines 30 - 34 discloses designing risers (feeders), taking consideration of the thickness, type of risers and gating systems, and location in order to design the riser and gating channel dimensions.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the knowledge database for designing a casting system teaching of Kim, the 2D and 3D representations of casting design as well as changes to the design teaching of Hodbe, and a riser, venting, chills, feeder shape and size with regards to casters teaching of Sorate with the thickness of the riser and the location of the riser with regards to the design of the riser teaching of Ravi. The motivation to do so would have been because Ravi discloses the benefit of an intelligent software that can automate casting design, modeling, simulation, analysis and suggestions for improvement while the ultimate control over all decisions are with the user (Ravi, page 9, lines 11 - 13).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (KR 20130024649A) obtained from the IDS, hereinafter “Kim”, in view of Hodbe et al. (“Design and Simulation of LM 25 Sand Casting for Defect Minimization”), in view of Sorate et al. (“Effective Use of Casting Simulation for Improving Bearing Housing Casting’s Yield”), in view of Siva (“An Evaluation of Cylindrical Riser Design with Insulating Material for Aluminum Allow Casting”), and further in view of Sun (“Numerical Optimization of Gating Systems for Light Metals Sand Castings”), hereinafter “Sun”.

	As per claim 9, the combination of Kim, Hodbe, Sorate, and Siva discloses the system of claim 7.
	The combination of Kim, Hodbe, Sorate, and Siva does not expressly disclose:
wherein, for editing a position of the ingate on a GUI on which the 2D graphic shape corresponding to the created 3D shape is displayed, the GUI module automatically adjusts a height of the ingate in a shape of a flow path and displays an adjustment result according to an edit command of clicking and dragging/dropping the ingate.

	Sun however discloses:
wherein, for editing a position of the ingate on a GUI on which the 2D graphic shape corresponding to the created 3D shape is displayed, the GUI module automatically adjusts a height of the ingate in a shape of a flow path and displays an adjustment result according to an edit command of clicking and dragging/dropping the ingate (Sun, page 28, lines 10 - 14 discloses casting simulations include riser and gating designs, casting modifications and parameter optimization, with page 61, lines 1 - 2 includes a user providing input for a finite element model simulation, and page 63, lines 6 - 8 discloses converting 3D models of gating designs to solid CAD models, with page 64, lines 1 - 9 through page 65, line 1 discloses the gating design for the casting using parameter ranges in Table 4-4, including three different ingate heights, with the geometry of the model automatically enmeshed using a solver.)
It is interpreted that the user involved in the simulation and the model design include the use of mouse/keyboard to input design info, which include clicking and dragging and dropping, especially in a CAD model environment.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the knowledge database for designing a casting system teaching of Kim, the 2D and 3D representations of casting design as well as changes to the design teaching of Hodbe, a riser, venting, chills, feeder shape and size with regards to casters teaching of Sorate, and the neck, side and top riser teaching of Siva with the user input, CAD model, ingate heights and modifications performed teaching of Sun. The motivation to do so would have been because Sun discloses the benefit of multiple performance characteristics, including product yield, shrinkage porosity, and filling velocity simultaneously considered and improved based on the optimization technique in the teachings (Sun, page 88, lines 9 - 11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/                Primary Examiner, Art Unit 2148                                                                                                                                                                                        
December 17, 2022